— Motion to modify granted and the ordering paragraph of the order of this court entered November 15, 1988 [144 AD2d 903] is hereby amended to read as follows: "It is hereby ordered, that the judgment so appealed from be and the same hereby is unanimously reversed on the law without costs, the determination is annulled and the matter is remitted to respondent *985Board for further proceedings, in accordance with the memorandum, which is hereby made a part hereof.” Present — Dillon, P. J., Doerr, Green, Pine and Lawton, JJ.